COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ROSA SERRANO,                                §              No. 08-14-00277-CV

                     Appellant,               §                  Appeal from the

 v.                                           §           County Court at Law No. 3

 OPTIONS MANAGEMENT, LLC.,                    §            of El Paso County, Texas

                      Appellee.               §             (TC# 2014-CCV01920)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 3, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Rosa Serrano, the Appellant, prepare the Appellant’s brief

and forward the same to this Court on or before March 3, 2015.

       IT IS SO ORDERED this 9th day of February, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.